Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 

The prior art does not fairly teach or suggest the exact arrangement as claimed in independent claim 1, 13 of the instant application. The examiner can find no motivation to combine or modify the references which would not require the use of impermissible hindsight to define a fully functioning apparatus as claimed in the instant application.
Mitchell et al. (US 20060170224) shows:
a locking mechanism comprising 
a catch (28; Mitchell et al.) and at least a pawl (30; Mitchell et al.) for latching of the catch (28; Mitchell et al.) and 
an impact protector(58; Mitchell et al.) that is connectable with the catch for movement with the catch wherein the impact protector is connected (note all elements of a latch/catch device are in someway ”connected”) to the catch and moved out of a protective position by movement with the catch when the door or flap is closed at a speed below a threshold value and
wherein the impact protector is disconnected from the catch and is not moved out of the protective position or is moved out of the protective position in a time-delayed 

Mitchell et al. fails to show: a pawl for latching of the catch; a control lever pivotably mounted on a common axis an impact protector pivotably mounted adjacent the control lever on the common axis and connected to the control lever by a spring, the impact protector having a mass that is greater than a mass of the control lever, wherein when the door or flap is closed at a speed below a threshold value, the catch is pivoted at the speed below the threshold value into direct engagement against the control lever to pivot the control lever, and the control lever and the impact protector are pivoted jointly around the common axis via the spring connected therebetween, the impact protector being moved out of a protective position in which the impact protector is configured to absorb an impact on the latch device to prevent damage to the latching device, and wherein when the door or flap is closed at a speed above the threshold value, the catch is pivoted at the speed above the threshold value into direct engagement against the control lever to pivot the control lever, and the impact protector is maintained in the protective position via inertia of the mass of the impact protector.

While all the individual structural elements may be found in references of record, there is no motivation to make the combination required in the exact configuration as currently claimed therefore the reference combination does not teach or fairly suggest the claimed invention.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS L NEUBAUER whose telephone number is (571)272-4864.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on 571.272.7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/T.L.N./Examiner, Art Unit 3675          /KRISTINA R FULTON/                                                Supervisory Patent Examiner, Art Unit 3675